                 Case 4:19-cv-00881-KAW Document 11 Filed 06/12/19 Page 1 of 2




1    Scott M. Johnson (Bar #287182)
     sjohnson@gajplaw.com
2    GAJP P.C.
     1430 Blue Oaks Blvd., Ste. 250
3    Roseville, CA 95747
     916-290-7778 ph
4    916-721-2767 fax
5
     Attorneys for Plaintiff
6    Cynthia Frenchman
7
                               IN THE UNITED STATES DISTRICT COURT
8
                  NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
9

10
     CYNTHIA FRENCHMAN,                                Case No.: 4:19-cv-00881-KAW
11                                                   PLAINTIFF’S NOTICE OF VOLUNTARY
                               Plaintiff,            DISMISSAL OF DEFENDANT BANK OF
12                                                   AMERICA, N.A. PURSUANT TO FEDERAL
            v.                                       RULE OF CIVIL PROCEDURE 41(A)(1)
13

14
     BANK OF AMERICA, N.A.
15

16

17
                               Defendant.
18

19
            PLEASE TAKE NOTICE that Plaintiff Cynthia Frenchman, pursuant to Federal Rule
20

21
     of Civil Procedure 41(a)(1), hereby voluntarily dismisses Defendant Bank of America, N.A. as to

22   all claims in this action, with prejudice.

23          Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:

24          41(a) Voluntary Dismissal

25          (1) By the Plaintiff
26                   (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any
27                      applicable federal statute, the plaintiff may dismiss an action without a court
28                      order by filing:


                                      NOTICE OF VOLUNTARY DISMISSAL - 1
              Case 4:19-cv-00881-KAW Document 11 Filed 06/12/19 Page 2 of 2




1                         (1) a notice of dismissal before the opposing party serves either an answer
2                             or a motion for summary judgment.
3           Defendant Bank of America, N.A. has neither answered Plaintiff’s Complaint, nor filed a
4
     motion for summary judgment. Accordingly, the matter may be dismissed against it for all
5
     purposes and without an Order of the Court.
6

7
                                                        GAJP, P.C.
8    Dated: June 12, 2019                               /s/ Scott Johnson
                                                        Scott Johnson
9                                                       Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 NOTICE OF VOLUNTARY DISMISSAL - 2
